DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.  Claims 2 and 4-21 are now pending.  The Examiner acknowledges the amendments to claims 2, 10-15, 17, 20 and 21, as well as the cancellation of claim 3.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 18 January 2022.  These drawings are acceptable.

Claim Objections
Claims 13-17 are objected to because of the following informalities: at line 1 of claims 13-15 and 17, “2,,” should apparently read –2,--; and at line 2 of claim 16, “including” should apparently read –includes--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-7 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claim 5 at line 1 recites the limitation "the two hinged, rearwardly extending adjustable arms".  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 7 at line 1 recites the limitation "the two hinged, rearwardly extending adjustable arms".  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 17 at line 1 recites the limitation "said at least two of the plurality of adjustable arms".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is -- said two of the plurality of adjustable arms--.

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


11.	Claims 4-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-11 depend from cancelled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purposes of examination the claims will be construed to be dependent upon claim 2.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 8 and 20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dar et al. (U.S. Pub. No. 2007/0296121).  Regarding claim 20, Dar et al. (hereinafter Dar) discloses an apparatus for obtaining electroencephalography (EEG) signals, comprising: a plurality of electrodes in 1030,1040 for providing electrical stimulation and/or measuring EEG signals when respectively positioned relative to a head of a 1010; a main frame 1012 for supporting the adjustable frame on the head of the subject ([0087] and [0088] and Figs. 1-5); and a plurality of adjustable arms 1014 ([0087] and [0088] and Figs. 1-5), each adjustable arm 1014 having a first end connected to the main frame (Figs. 1-5) and a distal end in which is situated at least one of the plurality of electrodes (Figs. 4 and 5 and [0092]), and wherein the main frame 1012 is configured to be positioned at a top of the head of the subject (configured to be positioned at the top of the head due to its curvature and flexibility [0088] and as shown in Figs. 2 and 3), wherein the adjustable frame 1010 supports at least a second one of the plurality of electrodes [0093], and wherein thte plurality of adjustable arms 1014 are configured to extend around a top of the subject’s ears and forwardly of the main frame 1010 (Fig. 2A and [0122]).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 5-9, 12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. (U.S. Pub. No. 2007/0296121) and further in view of Connor (U.S. Pub. No. 2017/0188947).  Regarding claim 2, Dar et al. (hereinafter Dar) discloses an apparatus for obtaining electroencephalography (EEG) signals, comprising: a plurality of electrodes in 1030,1040 for providing electrical stimulation and/or measuring EEG signals when respectively positioned relative to a head of a subject (Fig. 4 and [0092]); an adjustable frame 1010 including: a main frame 1012 for supporting the adjustable frame on the head of the subject ([0087] and [0088] and Figs. 1-5); and a plurality of adjustable arms 1014 ([0087] and [0088] and Figs. 1-5), each adjustable arm 1014 having a first end connected to the main frame (Figs. 1-5) and a distal end in which is situated at least one of the plurality of electrodes (Figs. 4 and 5 and [0092]), and wherein two of the plurality of adjustable arms (1014) are extendable in a rearward direction (via element 1018) (Fig. 4 and [0126] and [0128]) and configured to position at least a first one of the plurality of electrodes (1040) adjacent an ear or a side of the head of the subject when the main frame 1012 is supported by a nose of the subject (Fig. 4 and [0122]).  However, Dar fails to disclose wherein a third of the adjustable arms is bendable to selectively position a second one of the plurality of electrodes on a top of the head of the subject anywhere from a frontal lobe orientation to an occipital lobe orientation.  Connor discloses a pair of wearable eyeglasses, as likewise taught by Dar, which may include EEG sensors in the arms of the eyeglasses frame ([0106], [0122], [0163] and [0164] and Fig. 20), and additionally a third adjustable, bendable “arm” (due to stretchable portion 3906) may extend over the head anywhere from a frontal lobe orientation to an occipital lobe orientation (as seen in Figs. 39 and 1014 hinged to the main frame (Fig. 5 and [0163]) and a slider arm 1018 slidable relative to the side arm to adjust a position of the respective electrode on a side of the head of the subject ([0170]-[0172] of Dar).  Regarding claim 6, the two hinged, rearwardly extending adjustable arms 1014 of Dar are hinged to the main frame by living hinges (integrated hinges [0163]) formed by molding or 3D-printing the main frame and side arms as a single piece with slots to reduce rigidity a at a point where the adjustable arms extend from the main frame.  This claim is directed to a product-by-process, where the “living hinges” are the product and “formed by molding or 3D-printing the main frame and side arms as a single piece with slots to reduce rigidity at a point where the adjustable arms extend from the main frame” is the process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Dar discloses the product of “living hinges” as noted above.  Regarding claim 7, the two hinged, rearwardly extending adjustable arms 1014 of Dar are hinged to the main frame by eyeglass hinges [0163].  Regarding claim 8, Dar discloses a nose piece 1470 that is configured to rest on a nose of the subject to support the main frame (Fig. 26 and [0225]).  Regarding claim 9, the main frame 1012 includes lenses through which the subject can see when wearing the apparatus (Fig. 27 and [0229]).
Regarding claim 12, the electrodes are dry EEG electrodes ([0139] and [0140]).  Regarding claim 14, the electrodes are conductive elastomer electrodes ([TPU; [0135] and [0136]).  Regarding claim 17, said two of the plurality of the adjustable arms 1014 include silicone ear sensors 1492 positioned within an ear sensor holder 150 (Figs. 29A, 8A and 8B, [0238]-[0240], [0135] and [0137]).  Regarding claim 19, ear sensor material is attached to respective adjustable arms [0238] by gluing the material in slots, and attaching sensor wires to the ear sensor material by clips.  This claim is directed to a product-by-process, where the “ear sensor material is attached to respective adjustable arms” is the product and “by gluing the material in slots, and attaching sensor wires to the ear sensor material by clips” is the process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 .  
20.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. (U.S. Pub. No. 2007/0296121) in view of Connor (U.S. Pub. No. 2017/0188947) and further in view of Bukhary (U.S. Pub. No. 2013/0052602).  Regarding claim 4, Dar and Connor discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the third adjustable arm is formed by a bend-and-stay steel wire. Bukhary discloses a device for passing around the head of a patient, wherein the device comprises a metal framework and is comprised of a stainless steel with allows some bending and adjustment of the frame to adapt its configuration to the shape, length and width of the patient’s face and mask (hence “bend-and-stay” steel wire) (see Abstract and [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bend-and-stay steel wire as taught by Bukhary, into a flexible arm for adjustment around/over the head of the patient as disclosed by Dar and Connor as Dar and Connor recognize the necessity of a flexible arm which facilitates conformance to multiple positions on a patient’s head ([0198] and [0201]) and Bukhary teaches conformance to size variances of a patient’s head with a “bend-and-stay” steel wire” [0016].  
21.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. (U.S. Pub. No. 2007/0296121) in view of Connor (U.S. Pub. No. 2017/0188947) and further in view of Holley et al. (U.S. Pub. No. 2013/0324788).  Regarding claim 10, Dar and Connor discloses the invention as claimed, see rejection supra; however the .
22.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. (U.S. Pub. No. 2007/0296121) in view of Connor (U.S. Pub. No. 2017/0188947) and further in view of Holley et al. (U.S. Pub. No. 2013/0324788) and Greder (U.S. Pub. No. 2014/0023999).  Regarding claim 11, Dar, Connor and Holley discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the darkness of the lenses is controlled by EEG signals measured by the electrodes.  Greder discloses a neurosensing and feedback apparatus in the form of eyeglasses as likewise disclosed by Dar, wherein neural activity is detected by sensors and feedback stimulation is provided to the user in response to undesireable states detected by the .  
23.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. (U.S. Pub. No. 2007/0296121) in view of Connor (U.S. Pub. No. 2017/0188947) and further in view of W.C. Ng et al. (Journal of Materials Processing Technology; 2009).  Regarding claim 13, Dar and Connor discloses the invention as claimed, see rejection supra; however Dar fails to disclose wherein the electrodes are microspike electrodes that include a plurality of spikes arranged to penetrate first layers of skin without completely breaking through the skin to achieve a low impedance connection to the head of the subject.  Ng. et al. (hereinafter Ng) discloses a dry, EEG electrode suitable for high efficiency in EEG measurement (see Abstract) and contact with the scalp, wherein micro-spikes on the electrode contains hair on the scalp to enable contact with the dermis of the scalp (page 4435, paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .  
24.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. (U.S. Pub. No. 2007/0296121) in view of Connor (U.S. Pub. No. 2017/0188947) and further in view of Lim et al. (U.S. Pub. No. 2016/0143554).  Regarding claim 15, the electrodes of Dar are held by sensor holders 150 (Figs. 8A and 8B and [0135]), each of which includes an electrode and signal conducting wires ([0135]-[0137] and Figs. 8A and 8B), however Dar and Connor fails to disclose wherein each sensor holder includes a printed circuit board (PCB) and a ground wire.  Lim et al. (hereinafter Lim) discloses a wearable support to encompass the head of a patient (see Abstract and Fig. 1), as likewise taught by Dar and Connor, wherein the electrodes, which equates to electrodes 1030/1040 of Dar ([0109] and [0135]) includes a PCB 160 [0191] and Figs. 3 and 10) and ground wire and other requisite wiring (such as grounding “GND”) for transmitting/driving bioloelectrical signals ([0192]-[0195]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a PCB, ground wire and signal conducting wires as taught by Lim, to be integral with an electrode system as suggested by Dar and Connor, as integration of such enables transmission of appropriate signals between the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Dar in view of Mackenzie discloses the product of as noted above.  
25.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dar et al. (U.S. Pub. No. 2007/0296121) in view of W.C. Ng et al. (Journal of Materials Processing Technology; 2009).  Regarding claim 21, Dar discloses that the adjustable frame 1010 supports a sensor that is slidably positioned to move towards and away from the frame 1010 due to a slider arm 1018 slidable relative to the frame to adjust a position of the respective electrode on a side of the head of the subject ([0170]-[0172]).  However, Dar fails to disclose wherein the electrodes are microspike electrodes.  Ng discloses a dry, EEG electrode suitable for high efficiency in EEG measurement (see Abstract) and contact with the scalp, wherein micro-spikes on the electrode contains hair on the scalp to enable contact with the dermis of the scalp (page 4435, paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrode incorporating a plurality of microspikes as taught by Ng (Fig. 1(a) and (b) and page 4435, paragraph 2), into an .

Allowable Subject Matter
26.	Claims 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
27.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claims 2-21 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments. 

28.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claims 12-21 under 35 U.S.C. 112(d) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments. 

29.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claims 8 and 20 under 35 U.S.C. 101 have been fully considered and are not rests on the nose of the subject.  The nose piece itself is not being regarded as human subject matter.  As outlined above, a suggested amendment is: -- a nose piece configured to rest on a nose of the subject--.  In view of the foregoing, the rejection of claims 8 and 20 under 35 U.S.C. 101 has been maintained.

30.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claim 20 under 35 U.S.C. 102(a)(1) citing Dar (‘121) have been fully considered and are not persuasive.  Regarding claim 20, Applicant contends that Dar does not disclose an adjustable frame positioned on top of the subject’s head forwardly from a main frame, and two adjustable arms that extend from the main frame around the subject’s ears.  However, this argument is not persuasive.  First, the claim does not recite “an adjustable frame positioned on top of the subject’s head forwardly from a main frame” as argued by Applicant, but “wherein the main frame is configured to be positioned at a top of the head of the subject” which is anticipated by Dar as the main frame 1010 of Dar is configured to be positioned at the top of the head due to its curvature and flexibility ([0088] and as shown in Figs. 2 and 3).  Dar further discloses that two of the adjustable arms 1014 are configured to extend around a top of the subject’s ears and forwardly of the main frame 1010 (Fig. 2A and [0122]).  In view of the foregoing, the rejection of claim 20 under 35 U.S.C. 102(a)(1) citing Dar (‘121) has been maintained.  

31.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claims 3 and 5-9 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947) have been fully considered and are not persuasive.  Applicant contends that Dar’s and Connor’s disclosure of a frame with rearwardly-extending arms for positioning an electrode on a side of the head is not suggestive of adding an arm that extends from the main frame to the top of the head.  However, this argument is not persuasive.  Motivation for the combination of Dar with Connor for the additional arm is found in Dar, wherein Dar discloses sensing/stimulation of various parts of the head/brain [0126] and Connor discloses an adjustable arm incorporating an electrode can reach multiple areas of tissue to be sensed ([0197] and [0198] and Figs. 39 and 40).  In view of the foregoing, the rejection of claims 3 and 5-9 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947) has been maintained.  

32.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claim 4 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947) and further in view of Burkhary (‘602) have been fully considered and are not persuasive.  Applicant contends that Burkhary’s orthodontic appliance to apply tension to a subject’s molars and jaw is not reasonably suggestive of the electrode positioning devices of Dar and Connor to include a bend and stay wire.  However, this argument is not persuasive.  Motivation for 

33.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claim 10 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947) and further in view of Holley (‘788) have been fully considered and are not persuasive.  Applicant contends that even though Holley does mention a sensor for detecting a condition of a subject, there is no disclosure of the position of the sensor and thus has nothing to do with positioning of EEG electrodes.  However, this argument is not persuasive.  Holley is not required for the teaching of EEG electrodes as such electrodes are already taught by Dar in view of Connor.  Dar recognizes the need for lenses which can darken to assist in sleep/relaxation [0231] and Holley discloses that electrochromic lenses are controllable to shade the eyes and assist in sleep encouragement [0089].  Applicant further contends that there is not mention of biofeedback in Holley as recited in claim 10. However, this argument is not persuasive.  The “biofeedback” in claim 10 is not positively recited; rather the claim only requires electrochromic lenses that provide stimuli for a biofeedback system” and thus there is not positive recitation of biofeedback or a biofeedback system.  In view of the foregoing, the rejection of claim 10 under 35 

34.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claim 11 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947) and further in view of Holley (‘788) and Greder have been fully considered and are not persuasive.  Applicant contends that there is no suggestion of including biofeedback in a biofeedback system of the type disclosed by Holley, in which the lenses simply provide shade to facilitate sleep by a sleep-disturbed subject.  However, this argument is not persuasive as noted above with respect to claim 10.  The “biofeedback” in claim 10 is not positively recited; rather the claim only requires electrochromic lenses that provide stimuli for a biofeedback system” and thus there is not positive recitation of biofeedback or a biofeedback system.  In view of the foregoing, the rejection of claim 11 under 35 U.S.C. 103 citing Dar (‘121) in view of Connor (‘947) and further in view of Holley (‘788) and Greder has been maintained.  

35.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claims 13 and 21 under 35 U.S.C. 103 citing Dar (‘121) and Ng et al. have been fully considered and are not persuasive.  Applicant contends that while Ng discloses an EEG electrode with micro spikes, Ng is completely silent as to the manner in which the electrode is placed on the user’s head.  However, this argument is not persuasive.  The claims do not require “the manner in which the electrode is placed on the user’s head.”  

36.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claim 15 under 35 U.S.C. 103 citing Dar (‘121) in view of Mackenzie (‘594) have been fully considered and are moot in view of the new grounds of rejection under 35 U.S.C. 103 citing Dar (‘121) in view of Lim (‘554); see rejection supra.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791